DETAILED ACTION
This Office action is in response to the Amendment filed on 12/23/2021.
Claims 1, 3-4, 8, 11, 15, and 18 have been amended.
Claims 7, 14, and 20 have been cancelled.
Claims 1-6, 8-13, and 15-19 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Raffi Gostanian (Reg. No. 42,595) on 01/07/2022.  According to the Attorney’s telephonic discussion, Applicant agreed to amend independent Claim 1 in order to place the application in condition for allowance.
The application has been amended as follows: 

1. (Currently Amended) A node in a blockchain network, the node comprising: 
a memory; and 
a processor configured to execute one or instructions in [[a]] the memory to cause the processor to: 
receive a file as a part of a blockchain transaction; 
split the file into a plurality of chunks based on a file size; 

generate a storage plan based on locations of each chunk, of the plurality of the chunks, in the plurality of peer-to-peer data store nodes; 
wherein the storage plan is encrypted; and 
wherein, upon a consensus, a hash of the file, the encrypted storage plan, and a symmetric key are recorded into a world state for a future validation of the file.

Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the last office action and the most recent response creates a clear record as to why the claims are now allowable and no further statement is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/Primary Examiner, Art Unit 2435